Exhibit 10.8

 

LOGO [g75277g87q66.jpg]

Pegasystems Inc.

 

Notice of Grant of Award and Award Agreement

    

Pegasystems Inc.

ID: 04-2787865

101 Main Street

Cambridge, MA 02142

Effective __, you (the “Optionee”) have been granted an award of restricted
stock units.

The current total value of the award is     

The awards will vest 20 on the first anniversary of the date of grant and the
balance of will vest in 16 equal quarterly installments between the first and
fifth anniversaries of the date of grant.

The undersigned Optionee agrees to all of the terms of the Plan and all those
set forth on Exhibit A attached hereto and incorporated herein by reference.

By your signature and the Company’s signature below, you and the Company agree
that this award is granted under and governed by the terms and conditions of the
Company’s Award Plan as amended and the Award Agreement, all of which are
attached and made a part of this document.

 

Pegasystems Inc. By:  

LOGO [g75277g52o56.jpg]

  Alan Trefler, Chairman and Chief Executive Officer  

 

  First MI Last



--------------------------------------------------------------------------------

Exhibit A

To Notice of Grant of Award and Award Agreement

1. Conversion of Restricted Stock Units to Common Stock. Each restricted stock
unit (“RSU”) granted in the Notice of Grant of Award and Award Agreement (of
which this Exhibit A is a part) (the “Award Agreement”) represents the right of
the person receiving such grant (the “Recipient”) to receive one share of the
common stock (“Common Stock”) of Pegasystems Inc. (the “Company”) subject to the
vesting requirements listed in the Award Agreement and to the other terms and
conditions of this Award Agreement. On each vesting date listed in the Award
Agreement, the Company will issue such number of shares of Common Stock as are
equal to the applicable number of RSUs vesting on such date, less such number of
shares of Common Stock as are required to be withheld to satisfy Recipient’s tax
withholding obligations.

2. Vesting. RSUs will vest on the dates listed in the Award Agreement if the
Recipient remains in the active employment of the Company in good standing from
the date of grant through the applicable vesting date. RSUs will cease to vest
immediately upon the cessation of Recipient’s active employment with the
Company, for any reason.

3. Recipient’s Agreement. The Recipient agrees to all the terms stated in the
Award Agreement (of which this Exhibit is a part), as well as to the terms of
the Plan (which shall control in case of conflict with the Award Agreement), a
copy of which is attached and of which the Recipient acknowledges receipt.

4. Withholding. The Recipient consents to fulfill all withholding obligations
for all applicable payroll and income taxes with respect to the Award when they
are due and arrange for satisfactory payment of all withholding obligations in a
manner as set forth in Section 13(h) of the Plan. The Company may satisfy such
withholding obligations by withholding such number of shares of Common Stock as
are equal in value to the amount of the required withholding.

5. Rights as Shareholders. The Recipient shall have no rights as a shareholder
of the Company with respect to any of the RSUs until the issuance of shares of
Common Stock at the time of vesting, and then only with respect to those shares
of Common Stock issued.

6. Non-Transferability. The Award may not be transferred in any manner other
than as permitted in Section 130) of the Plan. The terms of the Award shall be
binding upon the executors, administrators, heirs and successors of the
Recipient.

7. Compliance with Securities. Tax and Other Law. No shares of Common Stock may
be issued if the issuance of shares would constitute a violation of any
applicable federal or state securities law or any other law or valid regulation.
As a condition to issuance of Common Stock, the Company may require the
Recipient, or any person acquiring the right to receive the Common Stock, to
make any representation or warranty that the Company deems to be necessary under
any applicable securities, tax, or other law or regulation.

8. Adjustments upon Changes in Capitalization. In the event of any change in the
shares subject to the Plan or to any Award granted under the Plan by reason of a
merger, consolidation, reorganization, recapitalization, stock dividend, stock
split, combination or exchange of shares, or other change in the structure of
the Company, the number of RSUs and the number of shares of Common Stock shall
be appropriately adjusted by the Company and such adjustment shall be final,
binding and conclusive.

9. No Right to Employment. The granting of the Award does not confer upon the
Recipient the right to continue in the service of the Company, or affect in any
way the right and power of the Company to terminate the service of the Recipient
at any time with or without assigning a reason therefor, to the same extent as
the Company might have done if the Award had not been granted.

10. No Guarantee. The Company offers no guarantee or assurance that the
Company’s stock has any value at the time of this grant or will have any value
or liquidity at any future time.



--------------------------------------------------------------------------------

11. Amendment and Termination of Award. The Company may not, without the consent
of the Recipient, alter or impair any Award granted under the Plan. The Award
shall be considered terminated in whole or in part, to the extent that, in
accordance with the provisions of the Plan, the Recipient no longer has the
right to receive shares of Common Stock under the Plan.

12. Governing Law. The Award Agreement shall be governed by and interpreted in
accordance with the laws of The Commonwealth of Massachusetts, without regard to
any applicable conflicts of law provisions thereof.

13. Severability. In the event anyone or more of the provisions of the Award
Agreement shall for any reason be held to be invalid, illegal or unenforceable,
the remaining provisions of the Award Agreement shall be unimpaired, and the
invalid, illegal or unenforceable provision shall be replaced by a mutually
acceptable provision, which being valid, legal and enforceable, comes closest to
the intention of the parties underlying the invalid, illegal or unenforceable
provision.

14. Definitions. All capitalized terms used herein and not otherwise defined
shall have the meanings assigned to such terms in the Plan.